Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                             DETAILED OFFICE ACTION
            This Office Action is in response to the papers filed on 04 March 2020.

CLAIMS UNDER EXAMINATION
   Claims 1-21 are pending. Claims 1-17 and 20-21 have been examined on their merits.

 PRIORITY
The instant application claims priority to GB1118586. The Foreign document does not provide support for hyaluronic acid species with the claimed weights and amounts. The Applicant has benefit is to PCT/IB2012/055974, filed on 29 October 2012.

WITHDRAWN REJECTIONS:
Independent claims 1 and 12 have been amended to recite a non-naturally occurring anticoagulant and non-naturally occurring hyaluronic acid species. 
The rejection of claims 1-17 and 20 under 35 U.S.C. 101 have been withdrawn due to these limitations.
The rejections made under 35 U.S.C. 103(a) have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claims 1 and 12 have been amended to recite “two non-naturally occurring hyaluronic acids” of the recited sizes. The Applicant points to Examples 1-3 to support the amendment. While the examples disclose different hyaluronic acids solutions, the examples do not disclose hyaluronic acids which are non-naturally occurring of the claimed sizes. This is new matter. All dependent claims are included in this rejection.

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 12 recites “the platelet rich plasma” and “the red blood cells”. There is a lack of antecedent basis in claim 12 for said plasma and cells. It is unclear what the Applicant is referring to. Appropriate correction is required. Claims 13-17 and 21 are included in this rejection because they depend on claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3-4 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 7-13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. (previously cited; WO2011/110948 15 September 2011) in view of Francese et al. (previously cited; Bimodal Molecular Weight Hyaluronate Formulations And Methods For Using Same. Patent 6107347), Lebreton et al. (Cross-linking of low-molecular weight and high-molecular weight polysaccharides, preparation of injectable monophase hydrogels, polysaccharides and hydrogels obtained. US 2010/0226988 A1) and Coleman et al. (Cross-Linked Hyaluronic Acid Fillers. American Society of Plastic Surgeons. 2006, Pages 661-665) as evidenced by Cimberle et al. (previously cited; Cross-linked hyaluronic acid injection maintains long-term filtration after trabeculectomy, Ocular Surgery News Edition, November 2010).



Turzi et al. disclose a process, tube and a device for preparing a wound healant composition (Abstract). Figure 16 teaches a tube comprising a layer of sodium citrate at the top, a cell selector gel in the middle and hyaluronic acid at the bottom. Turzi teaches sodium citrate is an anticoagulant (page 17, last paragraph). Because sodium citrate is prepared as a salt of citrate, it is interpreted to be non-naturally occurring. It is also of 

Turzi teaches the following (page 7, second paragraph):
The expression "thixotropic" means a gel that becomes more fluid as a result of agitation or pressure, i.e. a gel which viscosity is decreasing as a result of agitation or pressure. The term viscosity refers to those characteristics of the specified material(s) determining the degree of gelation, such as for example the firmness or hardness of the material, the degree to which the material resists flowing like a fluid. A thixotropic gel according to the invention comprising a polyester gel or a mixture thereof which is water insoluble and chemically inert to blood constituents which can be used in accordance with the invention. Typical thixotropic gels are used in blood cells separation for diagnostics and proteomics purposes. A thixotropic gel is also herein referred to as a "cell selector gel". Other gels may be used in the present invention.

The art teaches a tube that can be centrifuged, and discloses the thixotropic gel will separate the serum from whole blood (page 11, beginning about the third paragraph). A polyester gel is interpreted to be non-naturally occurring because polyester is not a natural compound.

Claim 1 recites a tube “adapted to centrifuge blood to separate a platelet rich plasma”. Claim 1 recites the tube has an anticoagulant, a cell selector gel and a hyaluronic acid. While the tube must be able to be centrifuged to separate blood, the tube does not recite blood is actually present in the tube. Any tube that is able to centrifuge blood to produce a platelet rich plasma reads on the adapted tube. Turzi teaches the tube can produce a supernatant containing enriched platelet rich plasma and hyaluronic acid atop the cell selector gel following centrifugation (page 17, lines 1-2). The art discloses red blood cells are separated from the PRP+HA after centrifugation (Figure 16). Turzi explicitly teaches the use of hyaluronic acid (page 5, line 6).



Francese et al. disclose a method of protecting tissues exposed to trauma (Abstract).
Francese administers a bimodal composition comprising a HA fraction with a high MW
and a HA fraction with a low MW (column 2, lines 54-64). The weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. The weight ratio of the first fraction (hence, high MW HA) to the second fraction (hence, low MW HA) is in the range of about 0.1 to about 4 (column 4, lines 47-49).

Francese teaches it has unexpectedly been found that such bimodal compositions have
advantages over compositions either of these HA fractions alone (column 2,
lines 59-64). As illustrated in comparative examples 1-3. The art teaches bidmodal
compositions have an enhanced protective effect when compared to compositions with
either low or high MW (column 7, lines 43-60).

Lebreton et al. teach a process for crosslinking a mixture comprising at least one low molecular weight polymer and at least one high molecular weight polymer (Abstract). The art teaches the use of hyaluronic acid ([0031] [0037]). Examiner broadly interprets 

In the context of the crosslinking of this type of polymer (hyaluronic acid salt(s)), in one preferred variant of carrying out the crosslinking, the reaction mixture contains:

at least one hyaluronic acid salt of low molecular weight m, where m≥9.9.105 Da, advantageously 104Da ≤ m ≤ 9.9.105 Da; and

at least one hyaluronic acid salt of high molecular weight M, where M≥106 Da, advantageously 106Da ≤ M ≤ 108 Da… 

The art discloses the compositions in question, have been used in numerous applications, including as cosmetic and dental surgery, in opthalmology, in orthopedics, etc., as products for preventing tissue adhesions, in general surgery ([0008]).

Coleman teaches crosslinking natural hyaluronic acid produces a more stable molecule that is resistant to mechanical and enzymatic degradation (page 661, right column, first paragraph).

It would be obvious to combine the teachings of Turzi and Francese by using a
bimodal HA composition comprising a species less than 600 kDA and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. One would have expected results since Wadstrom and Francese both use to heal HA tissues. The skilled artisan claim 1). 

Francese teaches the high molecular weight range HA can have an average weight of at least about 2 million (column 2, lines 55-57). 2 million Daltons is 2000 kDA. As set forth above, the art teaches the weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa and less than 600 kDA). Therefore claim 2 is included in this rejection (claim 2).

As set forth above, Francese is interpreted to teach HA that is about 2,000 KDa. Claim 4 recites the term approximately. Neither the Instant Specification nor claims disclose the values encompassed by the term approximately. Approximately 1600 KDa is interpreted to be close enough to about 2,000 KDa as taught by Francese. Therefore claim 4 is included in this rejection (claim 4).

As set forth above, Francese et al. teach the weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight claim 5). 

Turzi uses sodium citrate (supra). Therefore claim 7 is rendered obvious (claim 7).

Turzi discloses a syringe for dispensing the composition (page 31, third paragraph). Therefore claim 8 is included in this rejection (claim 8).

Turzi suggests the use of chitosan, fat cells or fact tissue in said wound healant (page 16, third section). Therefore claim 9 is rendered obvious (claim 9).

Turzi suggests the use of botulinum toxin (page 16, second section). Therefore claim 10 is rendered obvious (claim 10).

As evidenced by Cimberle et al., crosslinked HA is also called reticulated HA. Crosslinked HA is rendered obvious on the grounds set forth in the rejection of claim 1. Therefore claim 11 is included in this rejection (claim 11).

Figure 16 illustrates a tube with hyaluronic below cell selector gel and an anticoagulant above a cell selector gel. Therefore claim 20 is included in this rejection (claim 20).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 3, 6 and 12-16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. in view of Francese et al., Lebreton et al. and Coleman et al. as applied to claim 1 above, and further in view of Petito et al. (previously cited; Method For Use of Hyaluronic Acid in Wound Management. Patent 6541460, 2003) and Ambrosio et al. (Rheological Study On Hyaluronic Acid And Its Derivative Solutions. J.M.S.-PURE APPL. CHEM., A36(7&8), pp. 991-1000 (1999).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While the prior art references teach compositions comprising HA, the art does not explicitly teach a concentration of approximately 1.5 to 2.5% HA (Claim 3).

Petito teaches a method of treating a wound by administering HA (Abstract). 
The art teaches applying a composition that is preferably 0.5% HA, but which may be 0.01 to 65% (column 4, line 38, lines 59-62). The art uses 1.0% HA in Example 1-6. The art teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). 

In Ambrosio et al., rheological measurements were performed on Hyaluronic acid
(HA) and its derivative solutions to evaluate steady flow viscosity and dynamics response with the aim to correlate the materials properties to the concentration, molecular weight and chemical structure (Abstract). Ambrosio teaches rheological analysis is a useful tool to explore relationships between mechanical behavior and structure, concentration and molecular weight of biopolymers solutions. It provides valuable indications to better design proper substitutes for specific biomedical  

It would have been obvious to combine the teachings of the prior art and use HA in a concentration of about 1.5%. Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound and explicitly uses a concentration of 1%. 1% is interpreted to be close to about 1.5%. Therefore one would expect the concentrations to have similar properties. Ambrosio teaches the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio.
 
MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
 
Therefore a concentration that is about 1.5% is rendered obvious. Claim 3 is included in this rejection (claim 3).




As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range will provide an enhanced protective effect. Further, claim 6 recites a total concentration of HA is approximately 2.2% to approximately 2.8%. The Examiner notes the instant specification does not disclose the values encompassed by the term “approximately”.
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. The skilled artisan would optimize the amount of HA to achieve the desired therapeutic effect. One would have expected success since Petito teaches HA can be used in a concentration of 0.01 to 65% to treat a tissue. Therefore claim 6 is included in this rejection (claim 6). 

Regarding claim 12, Examiner notes the claimed system recites the following limitations from claim 1:
a non-naturally occurring coagulant;
a non-naturally occurring cell selector gel; and


The claim also recites the following:
The at least two non-naturally occurring hyaluronic acids selected from the following: 
a hyaluronic acid of approximately 1000 KDa to approximately 2000 KDa at a concentration of approximately 1.5% to approximately 2.5%; 
a hyaluronic acid of approximately 4000 KDa or above 4000 KDa at a concentration of approximately 1.5% to approximately 2.5%; and
a hyaluronic acid of approximately 600 KDa or less than 600 KDa

The teachings of each reference set forth above is reiterated.

Francese administers a bimodal composition comprising a HA fraction with a high MW
and a HA fraction with a low MW. The weight of the high MW fraction is preferably in the
range of about 3 million to about 4 million daltons (hence 3000-4000 KDa). The weight
of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa)
(column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. The weight ratio of the first fraction (hence, high MW HA) to the second fraction (hence, low MW HA) is in the range of about 0.1 to about 4. Examiner notes this would encompass equal amounts of low and high MW HA.

As set forth above, Petito teaches a method of treating a wound by administering HA. 
The art teaches applying a composition that is preferably 0.5% HA, but which may be 0.01 to 65%. The art uses 1.0% HA in Example 1-6. The art teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). 


bimodal HA composition comprising a species less than 600 kDA and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. The skilled artisan would have used crosslinked HA since Lebreton teaches crosslinked low and molecular weight HA species are known in the art and, as taught by Coleman, crosslinked HA is more stable. One would have had a reasonable expectation of success since Lebreton teaches low and high molecular weight HA can be crosslinked. One would have expected similar results since each of the references teaches the use of HA in therapeutic compositions. 
It would have been obvious to combine the teachings of the prior art and use each HA in a concentration of about 1.5%. Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound and explicitly uses a concentration of 1%. 1% is interpreted to be close to about 1.5%. Therefore one would expect the concentrations to have similar properties. Therefore a concentration that is about 1.5% is rendered obvious.  

As set forth above, Ambrosio et al. teach the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio.
Therefore claim 12 is rendered obvious (claim 12).

Turzi teaches a cell selector gel comprising a polymer that separates blood by forming a barrier between PRP and red blood cells (See Figure 16).  Therefore claim 13 is included in this rejection (claim 13).

As set forth above, Francese teaches the weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa and less than 600 kDA). Further, Francese teaches the high molecular weight range HA can have an average weight of at least about 2 million (column 2, lines 55-57). 2 million Daltons is 2000 kDA. It would have been obvious to use this HA at a concentration of approximately 1.5% to approximately 2.5%. One would have been motivated to do so since Petito teaches a HA therapeutic
that is preferably 0.5% HA, but which may be 0.01 to 65%. The art uses 1.0% HA in Example 1-6. Examiner broadly interprets 1.0% to be approximately 1.5%. The skilled artisan would optimize the amount of HA to achieve the desired therapeutic effect. One would have had a reasonable expectation of success using a 2000 kDA HA in the claimed amount since Petito teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). One would have expected similar results since the references are directed to HA therapeutics. Therefore claim 14 is included in this rejection (claim 14).

Claim 15 recites a HA of approximately 4000 KDa at a concentration of approximately 2%. As set forth above, Francese suggests a MW of about 4000 KDa. Francese also discloses the use of a mid-range MW HA of about 200,000 to about 800,000 Daltons (hence, 400-800 KDa). Examiner notes the values encompassed by the term “approximately” in claim 15 are not defined in the claims or the specification. Therefore the amounts set forth in claim 15 include values above and below 1550 KDa.

As set forth above, Lebreton et al. teach a mixture of low and high molecular weight HA. The art teaches the low molecular weight HA (m) can be m≥9.9.105 Da, advantageously 104Da ≤ m ≤ 9.9.105 Da; and Examiner notes m≥ 9.9.105 Da encompasses amounts of at least 999,000 daltons (999 KDa). Therefore HA species of approximately 4000 KDa and 1550 KDa are rendered obvious by Francese and Lebreton. Examiner notes the claims encompass equal amounts of each HA species (i.e., 1.8% each). It would have been obvious to combine the teachings of the prior art and use each HA in a concentration of approximately 2.0% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound and explicitly uses a concentration of 1%. 1% is interpreted to be close enough to approximately 1.8%. Therefore one would expect the concentrations to have similar properties. Therefore claim 15 is rendered obvious as claimed (claim 15).

Claim 16 recites a ratio of the low MW HA to the high MW HA of approximately 2:3, and a total concentration of HA is approximately 2.2% to approximately 2.8%.

As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range 
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. Because HA is used as a therapeutic, the skilled artisan would optimize the amount of HA to achieve the desired effect. One would have expected success since Petito teaches HA may successfully be used at any concentration between 0.01 to 65%. Therefore claim 16 is included in this rejection (claim 16). 


Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Turzi et al. in view of Francese et al., Lebreton et al., Coleman et al., Petito et al. and Ambrosio et al. as applied to claim 12 above, and further in view of Swann et al. (Steam-Sterilizing Solid Hyaluronic Acid. Patent 5621093 1997).


Claim 12 is rejected on the grounds set forth above. The teachings of each cited reference is reiterated. 

Turzi disclose a process, tube and a device for preparing a wound healant composition . While Turzi suggests the use of hyaluronic acid (HA), the art is silent regarding steam sterilization of this component. 



Including HA of the claimed sizes in Turzi’s system is obvious on the grounds set forth in the rejection of claim 12 above. It would have been obvious to sterilize the HA. One would have been motivated to do so since Turzi teaches a medical product comprising HA and Swann teaches when used as a medical product, HA generally must be sterilized. As set forth above, Swann teaches dry heating and autoclaving reduces the molecular weight of HA. The skilled artisan would use steam sterilization because it does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat. One would have had a reasonable expectation of success since Swann teaches HA can be subjected to steam sterilization. One would have expected similar results since each reference is directed to the use of HA as a therapeutic. Therefore claim 17 is rendered obvious as claimed (claim 17).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 04 March 2020 are acknowledged. The Applicant alleges the use of hyaluronic acid as a powder or fiber 
EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, the Applicant alleges use of HA as a powder means that is not naturally occurring. This argument is not persuasive. HA is a glycosaminoglycan. There is nothing in the Instant Specification that indicates the glycosaminoglycan is chemically or functionally different when it is in powder or form. While the Applicant argues the Instant Specification does not support the use of naturally occurring anticoagulants.  Examiner notes the Instant Specification teaches the use of citrate ([0215]) (hence, an anticoagulant comprising a chelating agent). Citrate is naturally occurring.  
Examiner notes new grounds of rejection have been set forth above citing new prior art references. While the Applicant references two issued Patents by Turzi, Examiner notes the Instant claims have a different scope. Further, the limitations recited in the Instant claims are rendered obvious by the teachings of the prior art.
CONCLUSION


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653